        Case 1:16-cv-06099-AJN-KNF Document 725 Filed 12/23/20 Page 1 of 3




UNITED STATES DISTRICT COURT                                                                      12/23/20
SOUTHERN DISTRICT OF NEW YORK


  Heena Shim-Larkin,

                         Plaintiff,
                                                                                  16cv6099 (AJN)
                 –v–
                                                                                MEMORANDUM
  City of New York,                                                            OPINION & ORDER

                         Defendant.


ALISON J. NATHAN, District Judge:

        On September 28, 2020, the Court issued an opinion denying Plaintiff’s various

objections to decisions by Magistrate Judge Fox regarding discovery and sanctions. Dkt. No.

666. Plaintiff filed a Motion for Reconsideration on October 13, 2020. Dkt. No. 675. As of

November 20, 2020, this motion has been fully briefed. Dkt Nos. 695, 703. For the reasons

explained below, that motion is DENIED.

   I.      Discussion

        A motion for reconsideration should be granted only if the movant identifies “an

intervening change of controlling law, the availability of new evidence, or the need to correct a

clear error or prevent manifest injustice.” Kolel Beth Yechiel Mechil of Tartikov, Inc. v. YLL

Irrevocable Tr., 729 F.3d 99, 104 (2d Cir. 2013) (quotations and citation omitted). It is not a

“vehicle for relitigating old issues, presenting the case under new theories, securing a rehearing

on the merits, or otherwise taking a ‘second bite at the apple.’” Analytical Surveys, Inc. v. Tonga

Partners, L.P., 684 F.3d 36, 52 (2d Cir. 2012) (quoting Sequa Corp. v. GBJ Corp., 156 F.3d 136,

144 (2d Cir. 1998). Moreover, “[t]he decision to grant or deny a motion for reconsideration is

within the sound discretion of the district court.” Corines v. Am. Physicians Ins. Tr., 769 F.
      Case 1:16-cv-06099-AJN-KNF Document 725 Filed 12/23/20 Page 2 of 3




Supp. 2d 584, 594 (S.D.N.Y. 2011). “Reconsideration of a previous order by the court is an

‘extraordinary remedy to be employed sparingly in the interests of finality and conservation of

scarce judicial resources.’” RST (2005) Inc. v. Research in Motion Ltd., 597 F. Supp. 2d 362,

365 (S.D.N.Y. 2009) (quoting In re Health Mgmt. Sys., Inc. Sec. Litig., 113 F. Supp. 2d 613, 614

(S.D.N.Y. 2000)).

          In her briefs, Plaintiff repeats her initial claims, argues that the Court overlooked her

arguments and the sources she cited in support, and alleges she was treated unfairly or unequally

by the Court. Dkt. No. 676, 703. However, Plaintiff identifies no new evidence or facts

unknown to the Court and does not argue an intervening change in controlling law. A motion

for reconsideration is not a means for “relitigating old issues” that the Court has already

considered, Analytical Surveys, Inc., 684 F.3d at 52, and Plaintiff’s disagreement with the

Court’s analysis of her arguments is not a basis for reconsideration.

   II.       Conclusion

          For the reasons stated above, Plaintiff’s motion for reconsideration is denied. This

resolves Dkt. No. 675. The Court finds pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from

this order would not be taken in good faith. See Coppedge v. United States, 369 U.S. 438, 445

(1962).




          SO ORDERED.
 Dated: December 23, 2020
        New York, New York                           ____________________________________
                                                               ALISON J. NATHAN
                                                             United States District Judge
Case 1:16-cv-06099-AJN-KNF Document 725 Filed 12/23/20 Page 3 of 3
